ORDER
PER CURIAM:
And now, to-wit, this 4th day of December, 1989, the Order of the Superior Court dated May 10, 1989 is vacated, and this matter is remanded to the Superior Court to determine whether James Mitchell raised in any post-trial motions, either original or supplemental, the issue of whether the trial court erred in failing to suppress the statement he made during the pre-arranged confrontation with Perry Scarff while in custody and after requesting legal assist*557anee. If that issue was not raised in post-trial motions, it is to be deemed waived on the authority of Commonwealth v. Gravely, 486 Pa. 194, 404 A.2d 1296 (1979); and the Superi- or Court shall then proceed to decide on the merits those issues raised on appeal which were first raised in post-trial motions. If the Superior Court finds that the suppression issue was raised in any post-trial motions filed with the trial court, the petition for allowance of appeal is granted. Jurisdiction is retained.